DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8, 18-21 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Rebec et al (US 2013/0217983).
Regarding claim 1, Rebec teaches a method of analyzing a biologic fluid sample for at least one target analyte (implantable sensor for analyzing target analyte in blood or other fluids; paragraphs [0003], [0035]), comprising: providing an analysis chamber (chambers 107 (analysis chamber) with analysis regions; figure 2A; paragraphs [0035], [0041]) having at least one optically responsive chemical sensor (ORCS) (optically responsive sensor 100/673 comprising an indicator comprising sensor reagents (ORCS), that respond to presence of a target analyte by producing a color change which may be read by an optical detector; paragraphs [0026], [0033], [0035], [0078]) disposed on a substrate surface (sensor reagents of the indicator may be coupled to substrate beads 131 within analysis region on body 105; 

Regarding claim 2, Rebec teaches the at least one ORCS includes a plurality of optodes (optical sensors 100/673 comprise an indicator comprising sensor reagents (ORCS), where the indicator includes a system of chemical species that react with an analyte to emit a light response (optode); figures 1A, IB; paragraphs [0026], [0035], [0053], [0078]) configured to optically respond in the presence of the target analyte (optical sensor 673 comprises sensor reagents that provide color change optical response in presence of target analyte; paragraphs [0026], [0078]) and when interrogated with the one or more predetermined wavelengths of light (optical sensor 673 provides color change optical response in presence of target analyte when light of particular wavelength is reflected/deflected/emitted on it; paragraphs [0026], [0078]), which plurality of optodes are substantially uniformly distributed in both the first and second portions of the ORCS (indicator system comprising sensor reagent (ORCS), placed in 
Regarding claim 3, Rebec teaches each of the optodes (optically responsive sensor 100/673 comprising the indicator system comprising sensor reagents (ORCS) disposed in multiple (plurality) analysis regions; paragraphs [0026], [0035], [0078]) includes ionophores that selectively interact with the target analyte (optical sensor 673 indicator may include ionophore causing color change in contact with target analyte; paragraphs [0053], [0078]), chomoionophores that optically respond as a function of protonation (optical sensor 673 indicator contains ionophore, which extracts hydrogen ion (protonation) that causes chromoionophore to change color (optically respond); paragraphs [0053], [0078]), and a matrix (sensor reagents dispose on hydrophilic matrix; paragraphs [0035], [0046]).

Regarding claim 4, Rebec teaches the first optical response is a change in at least one of fluorescent emission (indicators in analysis region 113 (first) produce luminescent/fluorescent responses to light; paragraphs [0035] [0053], [0078]), absorbance, or reflectance.

Regarding claim 5, Rebec teaches the second optical response is a change in at least one of fluorescent emission (indicators in control regions 113 produce luminescent/fluorescent responses to light; paragraphs [0027], [0035], [0053], [0078]), absorbance, or reflectance.
Regarding claim 6, Rebec teaches the first and second optical responses include the optodes emitting fluorescent emissions at a first wavelength when interrogated by the one or more predetermined wavelengths of light (optical sensor 600 emits luminescent/fluorescent wavelength (first wavelength) of light based on incident radiation 667 on analysis regions 113 (first) and control/calibration (second) regions; paragraphs [0035], [0053], [0067], [0078]) and in the absence of the target analyte (analysis regions 113 may contain target analytes or may be control regions (absence 

Regarding claim 7, Rebec teaches the at least one light detector (reader device 671 (light detector) detects optical response; paragraph [0078]) produces first signals indicative of the first optical response and second signals indicative of the second optical response (reader 671 optical sensor 673 detects color shift variations (optical response) in emitted wavelength of light based on incident radiation 667 (signals), from calibration/control (second) and analysis regions (first) 113; paragraphs [0022], [0035], [0067], [0078]), and the processing unit (reader device 671 contains processor (processing unit); paragraph [0078]; claim 17) analyzes the biologic fluid sample relative to the at least one target analyte using the first signals and the second signals (concentration of target analyte in sample, such as blood sample, calculated based on analyzed optical responses from control/calibration region (second and analysis regions (first) 113; paragraphs [0003], [0022], [0026], [0030], [0078]).

Regarding claim 8, Rebec teaches the analysis chamber (chambers 107 (analysis chamber) in analysis regions; figure 2A; paragraphs [0035], [0041]) includes: a first ORCS that includes a plurality of 

Regarding claim 18, Rebec teaches an analysis chamber (chambers 107; paragraph [0041]), comprising: at least one optically responsive chemical sensor (ORCS) (optically responsive sensor 100/673 comprising an indicator comprising sensor reagents (ORCS), that respond to presence of a target analyte by producing a color change which may be read by an optical detector; paragraphs [0026], [0033], [0035], [0078]) disposed on a substrate surface (implantable sensor 100/673 indicator 

Regarding claim 19, Rebec teaches the at least one ORCS includes a plurality of optodes configured to optically respond in the presence of the target analyte (optical sensors 100/673 (optode) comprise an indicator comprising sensor reagents (ORCS) sensitive to target analyte (first target analyte), where sensor reagents (ORCS) are disposed in multiple (plurality) analysis regions 113; paragraphs [0030], [0035], [0078]; claim 21) and when interrogated with the one or more wavelengths of light (optical sensor provides color change in response to wavelength of light absorbed (interrogated); 

Regarding claim 20, Rebec teaches each of the optodes (optically responsive sensor 100/673 comprising the indicator system comprising sensor reagents (ORCS) disposed in multiple (plurality) analysis regions ; paragraphs [0026], [0035], [0078]) includes ionophores that selectively interact with the target analyte (optical sensor 673 indicator reagent may include ionophore causing color change in contact with target analyte; paragraphs [0053], [0078]), chomoionophores that optically respond as a function of protonation (optical sensor 673 indicator reagent contains ionophore, which extracts hydrogen ion (protonation) that causes chromoionophore to change color (optically respond); paragraphs [0053], [0078]), and a matrix (sensor reagents dispose on hydrophilic matrix; paragraphs [0035], [0046]).    

Regarding claim 21, Rebec teaches the analysis chamber (chambers 107 (analysis chamber) with analysis regions; paragraphs [0035], [0041]) includes: a first ORCS that includes a plurality of first optodes selectively sensitive to a first target analyte (optical sensors 100/673 comprising the indicator system (optode) comprising sensor reagents disposed in multiple (plurality) analysis regions 113 (first), where sensor reagents (ORCS) are sensitive to target analyte (first target analyte); paragraphs [0030], [0035], [0078]; claim 21), which plurality of first optodes are substantially uniformly distributed in both the first and second portions of the first ORCS (indicator comprising sensor reagents (ORCS), placed in ordered arrangement in analysis regions 113, such that optical responses can be compared (uniform .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rebec in view of Uhegbu et al (WO 01/88534).
Regarding claim 9, Rebec teaches the method of claim 1. Rebec further teaches wherein the interrogating and detecting are performed a plurality of times (light of predetermined wavelength emitted/reflected by optical sensor 600 is detected by reader 671 continuously for extended periods of time (plurality of times); paragraphs [0021], [0026], [0032], [0078]), and the analyzing is a kinetic analysis (the reader device may determine a difference between a length of time required for the sensor to detect an analyte in dermis and a length of time required for the analyte to be detected in an analysis of whole blood; paragraph [0032]). Rebec is silent to prior to a reaction between the target analyte and the ORCS reaching equilibrium. 
Uhegbu et al teaches prior to a reaction between the target analyte and the ORCS reaching equilibrium (biosensor (ORCS) detects target analyte concentration based on measured signal response 
Regarding claim 10, Rebec teaches the method of claim 1. Rebec further teaches wherein the interrogating and detecting are performed a plurality of times (light of predetermined wavelength emitted/reflected by optical sensor 600 is detected by reader 671 continuously for extended periods of time (plurality of times); paragraphs [0021], [0026], [0078]). Rebec does not teaches prior to a reaction between the target analyte and the ORCS reaching equilibrium, and the analyzing is a predictive end-point analysis. Uhegbu et al teaches prior to a reaction between the target analyte and the ORCS reaching equilibrium (biosensor (ORCS) detects target analyte concentration based on measured signal response signals curve reaching equilibrium; page 28, lines 1-5, 10-30; page 42, lines 1-15), and the analyzing is a . predictive end-point analysis (predictive kinetic method using predicted end-point value (end-point analysis) for data processing of biosensor (ORCS) generated signal; abstract; page 28, lines 1-5, 10-30). It would have been obvious to one of ordinary skill in the art at  the time of the invention to modify the Rebec invention to provide prior to a reaction between the target analyte and the ORCS reaching equilibrium, and the analyzing is a predictive end-point analysis, as taught by Uhegbu et al, in order to provide parameter error minimization between measured and obtained sensor signals (Uhegbu et al; page 28, lines 20-30).
Claim 11-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rebec in view of Wardlaw (USP 6,866,823).

Rebec is silent to the processing unit is in communication with the at least one light source and the at least one light detector, and in communication with a memory device storing instructions, wherein the instructions when executed cause the processing unit to: control the at least one light source to interrogate the first portion of the ORCS and the second portion of the ORCS with one or more predetermined wavelengths of light, and control the at least one light detector to detect a first optical response from the first portion of the ORCS when interrogated and a second optical response from the second portion of the ORCS when interrogated. 

It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the Rebec invention to provide processing unit is in communication with the at least one light source and the at least one light detector, and in communication with a memory device storing instructions, wherein the instructions when executed cause the processing unit to: control the at least one light source to interrogate the first portion of the ORCS and the second portion of the ORCS with one or more predetermined wavelengths of light, and control the at least one light detector to detect a first optical response from the first portion of the ORCS when interrogated and a second optical response from the second portion of the ORCS when interrogated, as taught by Wardlaw, in order to 
Regarding claim 12, Rebec and Wardlaw, in combination, teaches the apparatus of claim 11. Rebec further teaches wherein the at least one ORCS includes a plurality of optodes (optical sensors 100/673 comprise an indicator comprising sensor reagents (ORCS), where the indicator includes a system of chemical species that react with an analyte to emit a light response (optode); figures 1 A, IB; paragraphs [0026], [0035], [0053], [0078]) configured to optically respond in the presence of the target analyte (optical sensor 673 comprises sensor reagents that provide color change optical response in presence of target analyte; paragraphs [0026], [0078]) and when interrogated with the one or more wavelengths of light (optical sensor 673 provides color change optical response in presence of target analyte when light of particular wavelength is incident on it; paragraphs [0026], [0078]), which plurality of optodes are substantially uniformly distributed in both the first and second portions of the ORCS (indicator system comprising sensor reagent (ORCS), placed in ordered arrangement in multiple (plurality) analysis regions 113, such that optical responses can be compared (uniform optode distribution); figures 1A, 2A; paragraphs [0026], [0035], [0078]; claim 44).
Regarding claim 13, Rebec and Wardlaw, in combination, teaches the apparatus of claim 12. Rebec further teaches wherein each of the optodes (optically responsive sensor 100/673 comprising the indicator system comprising sensor reagents (ORCS) disposed in multiple (plurality) analysis regions; paragraphs [0026], [0035], [0078]) includes ionophores that selectively interact with the target analyte (optical-sensor 673 indicator may include ionophore causing color change in contact with target analyte; paragraphs [0053], [0078]), chomoionophores that optically respond as a function of protonation (optical sensor 673 indicator contains ionophore, which extracts hydrogen ion (protonation) that causes chromoionophore to change color (optically respond); paragraphs [0053], [0078]), and a matrix (sensor reagents dispose on hydrophilic matrix; paragraph [0046]).

Regarding claim 15, Rebec and Wardlaw, in combination, teaches the apparatus of claim 11. Rebec further teaches wherein the analysis chamber (chambers 107 (analysis chamber) in analysis regions; figure 2A; paragraphs [0035], [0041]) includes: a first ORCS that includes a plurality of first optodes selectively sensitive to a first target analyte (optical sensors 100/673 comprising the indicator system (optode) , comprising sensor reagents disposed in multiple (plurality) analysis regions 113 (first), where sensor reagents (ORCS) are sensitive to IT target analyte (first target analyte); paragraphs [0030], [0035], [0078]; claim 21), which plurality of first optodes are substantially uniformly distributed in both the first and second portions of the first ORCS (indicator comprising sensor reagents (ORCS), placed in ordered arrangement in analysis regions 113, such that optical responses can be compared (uniform optode distribution); figures 1 A, 2A; paragraphs [0026], [0035], [0078]; claim 44); and a second ORCS that includes a plurality of second optodes selectively sensitive to a second target analyte ((optical sensors 100/673 comprising the indicator comprising a group of sensor reagents (including second optodes) disposed in multiple (plurality) calibration/control regions 113 (second), where sensor reagents are sensitive to a non-target analyte (second target analyte); paragraphs [0030], [0035], [0053], [0078]; claim 21), which plurality of second optodes are substantially uniformly distributed in both the first and second portions of the second ORCS (two or more indicators comprising sensor reagents (ORCS), placed in ordered arrangement in analysis regions 113, such that optical responses can be compared (uniform optode distribution); figures 1A, 2A; paragraphs [0026], [0035], [0053], [0078]); and wherein the first target analyte is different in type from the second target analyte (target analyte (first target analyte) in .
Claim 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rebec in view of Wardlaw (USP 6,866,823) and further in view of Uhegbu et al (WO 01/88534).
Regarding claim 16, Rebec and Wardlaw, in combination, teaches the apparatus of claim 11. Rebec further teaches wherein the instructions, when executed (reader device 671 and optical sensor 600 analyzes analysis regions for target analyte based on programmed instructions; paragraphs [0075], [0078]) cause the processing unit to control the at least one light source to interrogate, and the at least one light detector to detect a plurality of times (light of predetermined wavelength emitted/reflected by optical sensor 600 is detected by reader 671 continuously for extended periods of time (plurality of times); paragraphs [0021], [0026], [0032], [0078]), and to perform a kinetic analysis (the reader device may determine a difference between a length of time required for the sensor to detect an analyte in dermis and a length of time required for the analyte to be detected in an analysis of whole blood; paragraph [0032]). 
Rebec is silent to prior to a reaction between the target analyte and the ORCS reaching equilibrium. Uhegbu et al  teaches prior to a reaction between the target analyte and the ORCS reaching equilibrium (biosensor (ORCS) detects target analyte concentration based on measured signal response signals curve reaching equilibrium; page 28, lines 1-5, 10-30; page 42, lines 1-15), and to perform a kinetic analysis (predictive kinetic method for data processing of biosensor (ORCS) generated signal; abstract; page 28, lines 1-5). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the Rebec invention to provide a plurality of times prior to a reaction between the target analyte and the ORCS reaching equilibrium, and to perform a kinetic analysis, as taught by Uhegbu et al , in 
Regarding claim 17, Rebec and Wardlaw, in combination, teaches the apparatus of claim 11. Rebec further teaches wherein the instructions when executed (reader device 671 and optical sensor 600 analyzes analysis regions for target analyte based on programmed instructions: paragraphs [0075], [0078]) cause the processing unit to control the at least one light source to interrogate, and the at least one light detector to detect, a plurality of times (light of predetermined wavelength emitted/reflected by optical sensor 600 is detected by reader 671 continuously for extended periods of time (plurality of times); paragraphs [0021], [0026], [0078]). 
Rebec is silent to prior to a reaction between the target analyte and the ORCS reaching equilibrium, and to perform a predictive end-point analysis. 
Uhegbu et al teaches prior to a reaction between the target analyte and the ORCS reaching equilibrium (biosensor (ORCS) detects target analyte concentration based on measured signal response signals curve reaching equilibrium; page 28, lines 1-5, 10-30; page 42, lines 1-15), and to perform a predictive end-point analysis (predictive kinetic method using predicted end-point value (end-point analysis) for data processing of biosensor (ORCS) generated signal; abstract; page 28, lines 1-5,10-30). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the Rebec invention to provide prior to a reaction between the target analyte and the ORCS reaching equilibrium, and to perform a predictive end-point analysis, as taught by Uhegbu et al , in order to provide parameter error minimization between measured and obtained sensor signals (Uhegbu et al ; page 28, lines 20-30).

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill A Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Dennis White/Primary Examiner, Art Unit 1798